            Case 1:19-cr-00036-LY Document 177 Filed 07/02/20 Page 1 of 3




                          36NITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
United States of America                         §
                                                 §
vs.                                              §                    NO. 1:19-CR-36-LY-5
                                                 §
Jacqelynn Aleman (5)                             §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
    UNITED STATES DISTRICT JUDGE

      The Magistrate Judge submits this Report and Recommendation to the District Court pursuant

to 28 U.S.C. § 636(b)(3). The District Court referred this case to the United States Magistrate

Judge for the taking of the defendant’s felony guilty plea and for her allocution pursuant to Federal

Rule of Criminal Procedure 11.

      On July 2, 2020, the defendant and counsel appeared before the Magistrate Judge. In the

interests of justice, the plea hearing was conducted by video teleconference due to the exigent

circumstances created by the COVID-19 pandemic. The defendant, her attorney, and the attorney

for the Government all consented to proceed by video teleconference, and they were present

throughout the hearing. The Magistrate Judge finds that the video teleconference was sufficient to

assess the voluntariness of the plea proceeding, the defendant’s credibility, and her understanding.

      The undersigned addressed the defendant personally in open court, informed her of the

admonishments under Rule 11 of the Federal Rules of Criminal Procedure, and determined that

she understood those admonishments. Pursuant to a plea agreement, the defendant pled guilty to

one count of Conspiracy to Participate in a Racketeering Enterprise, in violation of 18 U.S.C.

§ 1962(d).
          Case 1:19-cr-00036-LY Document 177 Filed 07/02/20 Page 2 of 3




   The Magistrate Judge finds the following:

       1. The defendant, with the advice of her attorney, consented to enter this guilty plea before
          the Magistrate Judge, subject to final approval and sentencing by the District Judge;

       2. The defendant fully understands the nature of the charge against her and possible
          penalties;

       3. The defendant understands her constitutional and statutory rights, understands that her
          constitutional and statutory rights can be waived, and understands the meaning and
          effect of the waiver of her constitutional and statutory rights;

       4. The defendant’s plea was made freely and voluntarily;

       5. The defendant is competent to enter this plea of guilty; and

       6. There is a factual basis for this plea.

                                     RECOMMENDATION

   The Magistrate Judge RECOMMENDS that the District Court accept the defendant’s guilty

plea and, after reviewing the presentence investigation report, enter a Final Judgment of guilt

against her.

                                           WARNING

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained within this Report within

fourteen (14) days after being served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations and, except on grounds

of plain error, shall bar the party from appellate review of proposed factual findings and legal

conclusions accepted by the District Court to which no objections were filed. See 28 U.S.C.
          Case 1:19-cr-00036-LY Document 177 Filed 07/02/20 Page 3 of 3




§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on July 2, 2020.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE
